           Case 2:19-cv-08574 Document 1 Filed 10/04/19 Page 1 of 12 Page ID #:1



1    BOWMAN AND BROOKE LLP
     Richard L. Stuhlbarg (SBN 180631)
2    richard.stuhlbarg@bowmanandbrooke.com
     Marion V. Mauch (SBN 253672)
3    marion.mauch@bowmanandbrooke.com
     Michael Chung (SBN 243204)
4    michael.chung@bowmanandbrooke.com
     970 West 190th Street, Suite 700
5    Torrance, CA 90502
     Tel: 310.768.3068
6    Fax: 310.719.1019
7    Attorneys for Defendants,
8    FCA US LLC and SURF CITY AUTO GROUP, INC. d/b/a/ HUNTINGTON
     BEACH CHRYSLER DODGE JEEP RAM
9
                          UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11
12
     CONNIE YVONNE UPHAM, and               Case No.: 2:19-cv-08574
13                                          (Removed from Orange County Superior
     TORY HALSTON UPHAM,                    Court - Case No. 30-2019-01075429-CU-
14                                          BC-CJC)
15                      Plaintiffs,         NOTICE OF REMOVAL TO THE
                                            UNITED STATES DISTRICT COURT
16           vs.                            FOR THE CENTRAL DISTRICT OF
                                            CALIFORNIA UNDER 28 U.S.C. § 1331
17                                          (FEDERAL QUESTION
     FCA US LLC; HUNTINGTON                 JURISDICTION); DECLARATION OF
18   BEACH CHRYSLER DODGE JEEP              MICHAEL CHUNG; EXHIBITS "A"-
                                            "F"
19   RAM; and DOES 1 through 10,
     inclusive,
20
                        Defendants.         Action Filed:    June 7, 2019
21                                          Trial Date:      None
22
23           TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR
24   THE CENTRAL DISTRICT OF CALIFORNIA:
25           Defendants FCA US LLC ("FCA US") and Surf City Auto Group, Inc.
26   d/b/a/ Huntington Beach Chrysler Dodge Jeep Ram (“Huntington Beach Chrysler”)
27   (collectively “Defendants”) hereby remove this case to the United States District
28   Court for the Central District of California pursuant to 28 U.S.C. Section 1441,



     21407441v1                             1                       Case No. 2:19-cv-08574
           Case 2:19-cv-08574 Document 1 Filed 10/04/19 Page 2 of 12 Page ID #:2



1    based upon federal question jurisdiction as defined by 28 U.S.C. Section 1331.
2    I.      TIMELINESS OF REMOVAL
3            1.   This removal notice is timely filed as it is filed less than 30 days after
4    Defendants receipt of an “amended pleading, motion, order or other paper from
5    which it may first be ascertained that the case is…removable.” 28 U.S.C. Section
6    1446(b)(3). Defendants first received a copy of the sales contract for the 2015 Jeep
7    Grand Cherokee, VIN 1C4RJFCG8FC124038 (“Subject Vehicle”) from Plaintiffs’
8    Counsel on September 12, 2019. (Declaration of Michael Chung (“Chung Decl.”)
9    ¶ 6; Exs. E-F.) It was on that date that Defendants first learned of the purchase
10   price because the Subject Vehicle was purchased in Jacksonville, Florida, and
11   neither Defendant had access to the sales contract for the Subject Vehicle prior to
12   receiving it from Plaintiff’s Counsel, that the amount in controversy was met for
13   federal question removal under the Magnuson-Moss warranty act (see discussion
14   below), and therefore, that this case was removable to federal court.               (Id.)
15   Consequently, removal of this case is timely and proper.
16   II.     BASIS FOR REMOVAL
17           2.   On June 7, 2019, Plaintiffs Connie Yvonne Upham and Tory Halston
18   Upham (“Plaintiffs”), commenced this action in the Orange County Superior Court
19   entitled as follows: Connie Yvonne Upham and Tory Halston Upham v. FCA US,
20   LLC et al.; Case No. 30-2019-01075429-CU-BC-CJC, alleging eight causes of
21   action for: 1) violation of California Civil Code Section 1793.2(d) against FCA US
22   only; 2) violation of California Civil Code Section 1793.2(b) against FCA US
23   only; 3) violation of California Civil Code Section 1793.2(a)(3) against FCA US
24   only; 4) violation of California Civil Code Sections 1791.2(a) and 1794 against
25   FCA US only; 5) Breach of the Implied Warranty of Merchantability against both
26   FCA US and Huntington Beach Chrysler; 6) Fraudulent Inducement—
27   Concealment against FCA US only; 7) Negligent Repair against Huntington Beach
28   Chrysler only; and 8) Violation of the Magnuson-Moss Warranty Act against FCA



     21407441v1                                2                         Case No. 2:19-cv-08574
           Case 2:19-cv-08574 Document 1 Filed 10/04/19 Page 3 of 12 Page ID #:3



1    US only, relating to Plaintiffs’ purchase of a 2015 Jeep Grand Cherokee, VIN
2    1C4RJFCG8FC124038 (“Subject Vehicle”).
3            3.   FCA was served with a copy of Plaintiffs’ Summons and Complaint,
4    and other relevant documents, on June 11, 2019, through its designated agent for
5    service of process, CT Corporation System.         (Declaration of Michael Chung
6    ("Chung Decl."), ¶ 2; Ex. "A.") The initial Complaint did not allege what the
7    purchase price of the Subject Vehicle was. (Id.)
8            4.   On August 22, 2019, Plaintiffs filed a First Amended Complaint
9    (“FAC”) after being informed by Defendants’ Counsel that because the Subject
10   Vehicle was purchased in Jacksonville, Florida, the Song-Beverly Act claims all
11   fail as a matter of law. (Chung Decl. ¶ 4; Ex. "C.") The FAC dismissed all of the
12   Song-Beverly Act claims. (Id.) The FAC only contained three causes of action
13   for: 1) Violation of the Magnuson-Moss Warranty Act against FCA US only; 2)
14   Fraudulent Inducement—Concealment against both Defendants FCA US and
15   Huntington Beach Chrysler; and 3) Negligent Repair against Huntington Beach
16   Chrysler only. (Id.) The FAC did not allege what the purchase price of the
17   Subject Vehicle was. (Id.)
18           5.   Although Defendant FCA US previously filed an answer to the initial
19   Complaint (Chung Decl. ¶¶ 3-4; Ex. B), the parties agreed that the FAC would be
20   the operative complaint and on September 30, 2019, the Parties filed a Stipulation
21   in Orange County Superior Court deeming the FAC the operative Complaint.
22   (Chung Decl., Ex. D.) Defendants will shortly file their answers to the FAC.
23           6.   Consequently, this is a civil action over which this Court has original
24   jurisdiction under 28 U.S.C. Section 1331, and it is one which may be removed to
25   this Court by Defendants pursuant to 28 U.S.C. Section 1441(a) because Plaintiffs’
26   first cause of action arises under the Federal Magnuson-Moss Warranty Act, 15
27   U.S.C. Section 2301 et seq., and satisfies the amount in controversy under that
28   statute.



     21407441v1                               3                       Case No. 2:19-cv-08574
            Case 2:19-cv-08574 Document 1 Filed 10/04/19 Page 4 of 12 Page ID #:4



1            7.    The Superior Court of the State of California for the County of
2    Orange is located in the Central District of California, Southern Division.
3    Therefore, venue is proper pursuant to 28 U.S.C. Section 84 because this is the
4    "district and division within which such action is pending . . . ." (See 28 U.S.C.
5    §1446(a).)
6            8.    No previous application has been made for the relief requested herein.
7            9.    Pursuant to 28 U.S.C. section 1446(d), a copy of this Notice of
8    removal is being served upon counsel for Plaintiffs, and a copy is being filed with
9    the clerk of the Superior Court of the State of California for the County of Orange.
10   III.    THIS COURT HAS FEDERAL QUESTION JURISDICTION UNDER
11           28 U.S.C. § 1331
12   A.      This Action Arises Under a Federal Statute
13           10.   This Court has Federal Question Jurisdiction under 28 U.S.C. § 1331
14   because the First Cause of Action of Plaintiffs’ FAC, which is the operative
15   complaint, arises under the Federal Magnuson-Moss Warranty Act, 15 U.S.C. §
16   2301, et seq., and because Plaintiffs’ claims for damages satisfies the necessary
17   amount in controversy under that statute (see below).
18           11.   Federal district courts have original jurisdiction in actions "arising
19   under the Constitution, laws, or treaties of the United States." 28 U.S.C. § 1331.
20   An action "arises under" the federal law within the meaning of 28 U.S.C. § 1331 if:
21   (1) federal law creates the cause of action, or (2) the plaintiff's right to relief
22   necessarily depends on resolution of a substantial question of federal law.
23   Franchise Tax Board v. Construction Laborers Vacation Trust for Southern
24   California, 463 U.S. 1, 27-28 (1983).
25           12.   This Court has original jurisdiction over the First Cause of Action of
26   Plaintiffs’ FAC it arises under a federal statute, i.e., 15 U.S.C. § 2301 et seq.,
27   otherwise known as the Magnuson-Moss Warranty Act.
28   ///



     21407441v1                                4                       Case No. 2:19-cv-08574
           Case 2:19-cv-08574 Document 1 Filed 10/04/19 Page 5 of 12 Page ID #:5



1    B.      The Amount in Controversy Requirement of the Magnuson-Moss
2            Warranty Act Is Met
3            13.      The Magnuson-Moss Warranty Act states in part that a consumer who
4    is damaged by a warrantor's failure to comply with a warranty "may bring suit for
5    damages and other legal and equitable relief in an appropriate district court of the
6    United States, subject to paragraph (3) of this subsection." 15 U.S.C.
7    § 2310(d)(1)(B).        Paragraph (3) goes on to state that "[n]o claim shall be
8    cognizable in a suit brought under paragraph (1)(B) of this subsection . . . if the
9    amount in controversy is less than the sum or value of $50,000 (exclusive of
10   interest and costs) computed on the basis of all claims to be determined in this suit
11   . . . ." 15 U.S.C. §2310(d)(3)(B).
12           14.      The amount in controversy is satisfied. The amount exceeds
13   $50,000.00, exclusive of interest and costs, for the following reasons:
14                 a. This action arises out of Plaintiffs’ purchase of a 2015 Jeep Grand
15                    Cherokee VIN: 1C4RJFCG8FC124038, which they purchased on
16                    November 25, 2015. (Chung Decl., Ex. C, ¶ 12.)
17                 b. The total purchase price of the Subject Vehicle was $44,400. (Chung
18                    Decl., ¶ 6; Ex. E.)
19                 c. Plaintiffs allege they are entitled to “restitution” in their Prayer for
20                    Relief. (Ex. C, FAC, Prayer.)
21                 d. Plaintiffs’ also seek a civil penalty of two times Plaintiffs’ actual
22                    damages. (Ex. C, FAC, Prayer.) The potential minimum civil penalty
23                    sought is therefore $88,800.00 (2 times the purchase price of the
24                    Subject Vehicle).
25                 e. Plaintiffs also seek attorneys’ fees and costs and prejudgment interest.
26                    (Ex. C, FAC, Prayer.)
27           15.      At a minimum, Plaintiffs are seeking in excess of $133,200.00 (the
28   contract price of the 2015 Jeep Grand Cherokee and the potential civil penalty of



     21407441v1                                   5                        Case No. 2:19-cv-08574
           Case 2:19-cv-08574 Document 1 Filed 10/04/19 Page 6 of 12 Page ID #:6



1    two times Plaintiffs’ actual damages) in potential monetary damages. This does
2    not include other potential compensatory damages, prejudgment interest, or
3    attorneys’ fees Plaintiffs seek in their Prayer for Relief. "[W]hen a defendant seeks
4    federal-court adjudication, the defendant's amount-in-controversy allegation should
5    be accepted when not contested by the plaintiff or questioned by the court." Dart
6    Cherokee Basin Operating Co., LLC v. Owens, 135 S.Ct. 547, 553 (2014). The
7    amount in controversy is an estimate of the amount in dispute, rather than an
8    assessment    of   the   defendant’s    potential   liability.    Lewis     v.   Verizon
9    Communications, Inc., 627 F.3d 395, 400 (9th Cir. 2010). Once the party seeking
10   federal jurisdiction provides plausible explanation for how the amount in
11   controversy is met, the matter should remain in federal court unless plaintiff cannot
12   possibly recover that amount. Spivey v. Vertrue, Inc., 528 F.3d 982, 986 (7th Cir.
13   2008).
14           16.   While Defendants do not agree that Song-Beverly Act damages are
15   available in a Magnuson-Moss Warranty Act case, for purposes of removal to
16   federal court, the amount that could plausibly recovered as alleged in the plaintiff’s
17   complaint is taken as the amount in controversy. Dart Cherokee Basin Operating
18   Co., LLC v. Owens, 135 S.Ct. 547 (2014). (See also Luckett v. Delta Airlines, Inc.,
19   171 F.3d 295, 298 (5th Cir. 1999) (amount in controversy requirement may be
20   established by showing that such damages are "facially apparent" from the
21   plaintiff's complaint, or by setting forth facts in the notice of removal that support a
22   finding of the requisite amount).) Here, Plaintiffs’ FAC alleges that they are
23   entitled to restitution and a civil penalty of two times actual damages under Civil
24   Code Section 1794(c) or (e). As stated above, Plaintiffs’ FAC therefore seeks
25   damages of at least $133,200.00.         Accordingly, the amount in controversy
26   requirement under the Magnuson-Moss Warranty Act, has been met.
27           17.   Because Plaintiffs’ FAC seeks in excess of $50,000.00 in monetary
28   damages, not including other compensatory damages or attorneys' fees, the amount



     21407441v1                                 6                         Case No. 2:19-cv-08574
           Case 2:19-cv-08574 Document 1 Filed 10/04/19 Page 7 of 12 Page ID #:7



1    in controversy for a removal based on federal question jurisdiction is satisfied.
2    IV.     THIS COURT HAS SUPPLEMENTAL JURISDICTION OVER
3            PLAINTIFFS’ STATE LAW CLAIMS
4            18.   "[I]n any civil action of which the district courts have original
5    jurisdiction, the district courts shall have supplemental jurisdiction over all other
6    claims that are so related to claims in the action within such original jurisdiction
7    that they form part of the same case or controversy under Article III of the United
8    States Constitution." 28 U.S.C. §1367(a). The Supreme Court has noted that the
9    supplemental jurisdiction statute "applies with equal force to cases removed to
10   federal court as to cases initially filed there; a removed case is necessarily one 'of
11   which the district courts . . . have original jurisdiction'…." City of Chicago v.
12   International College of Surgeons, 522 U.S. 156, 165 (1997). Although one of
13   several claims does not "arise under" federal law, removal is still appropriate if that
14   claim is transactionally related (i.e., "supplemental") to at least one substantial
15   federal claim. Zuniga v. Blue Cross & Blue Shield of Michigan, 52 F.3d 1395,
16   1399 (6th Cir. 1995). A single case exists in the constitutional sense wherever the
17   state and federal claims arise from a "common nucleus of operative facts" such that
18   a plaintiff "would ordinarily be expected to try them all in a single judicial
19   proceeding." United Mine Workers v. Gibbs (1966) 383 U.S. 715, 725.
20           19.   Here, all of Plaintiffs’ causes of action arise out of the same nucleus
21   of operative facts, i.e., the purchase of the Subject Vehicle and its alleged
22   warranties. Accordingly, to the extent there are other causes of action that arise
23   based on the same operative facts, this Court has supplemental jurisdiction under
24   28 U.S.C. § 1367. See Priebe v. Autobarn, Ltd., 240 F.3d 584 (7th Cir. 2001)
25   (where federal jurisdiction existed under Magnuson-Moss, district court properly
26   exercised supplemental jurisdiction over plaintiffs' remaining causes of action
27   including a state fraudulent business practices claim and a common law fraud
28   claim).



     21407441v1                                7                         Case No. 2:19-cv-08574
           Case 2:19-cv-08574 Document 1 Filed 10/04/19 Page 8 of 12 Page ID #:8



1            20.   Based upon the foregoing, all requirements for federal question
2    removal have been met. Defendants therefore request that this action now pending
3    against it in the Superior Court of California, County of Orange, be removed to this
4    Court, and that this Court assume complete jurisdiction in this matter.
5            21.   Defendant will promptly notify Plaintiffs and the Superior Court of
6    California, County of Orange, of this removal as required by 28 U.S.C. § 1446(d).
7
8    Dated: October 4, 2019                       BOWMAN AND BROOKE LLP
9
10                                          By     /s/Michael Chung
                                                  Richard L. Stuhlbarg
11
                                                  Marion V. Mauch
12                                                Michael Chung
13                                                Attorneys for Defendants
                                                  FCA LLC and SURF CITY AUTO
14                                                GROUP, INC. d/b/a/ HUNTINGTON
15                                                BEACH CHRYSLER DODGE JEEP
                                                  RAM
16
17
18
19
20
21
22
23
24
25
26
27
28



     21407441v1                               8                        Case No. 2:19-cv-08574
           Case 2:19-cv-08574 Document 1 Filed 10/04/19 Page 9 of 12 Page ID #:9



1                        DECLARATION OF MICHAEL CHUNG
2            I, Michael Chung, declare as follows:
3            1.    I am an attorney admitted to practice before all courts of the State of
4    California and the Central District Court. I am an attorney at Bowman and Brooke
5    LLP, attorneys of record for Defendants FCA US LLC ("FCA US") and Surf City
6    Auto Group, Inc. d/b/a/ Huntington Beach Chrysler Dodge Jeep Ram (“Huntington
7    Beach Chrysler”) (collectively “Defendants”).       This declaration is offered in
8    support of FCA US's Notice of Removal to the United States District Court for the
9    Central District of California under 28 U.S.C. Section 1441. I have personal
10   knowledge of all the facts set forth herein, and if called upon to do so by the Court,
11   could and would testify competently thereto. As to those matters stated upon
12   information and belief, I am informed and believe such matters to be true.
13           2.    A true and correct copy of Plaintiffs’ Summons, initial Complaint,
14   Civil Case Cover Sheet, and Civil Case Cover Sheet Addendum and other papers,
15   served on FCA US on June 11, 2019, is attached hereto as Exhibit A.
16           3.    On August 21, 2019 FCA US answered Plaintiffs’ initial Complaint.
17   Attached hereto as Exhibit B is a true and correct copy of FCA US's Answer to
18   Plaintiffs’ Complaint.
19           4.    On August 22, 2019, Plaintiffs filed a First Amended Complaint
20   (“FAC”) after being informed by Defendants’ Counsel that because the Subject
21   Vehicle was purchased in Jacksonville, Florida, the Song-Beverly Act claims all
22   fail as a matter of law. The FAC dismissed all of the Song-Beverly Act claims.
23   The FAC only contained three causes of action for: 1) Violation of the Magnuson-
24   Moss Warranty Act against FCA US only; 2) Fraudulent Inducement—
25   Concealment against both Defendants FCA US and Huntington Beach Chrysler;
26   and 3) Negligent Repair against Huntington Beach Chrysler only. Attached hereto
27   as Exhibit C is a true and correct copy of Plaintiffs’ FAC.
28   ///



     21407441v1                                9                        Case No. 2:19-cv-08574
         Case 2:19-cv-08574 Document 1 Filed 10/04/19 Page 10 of 12 Page ID #:10



1            5.    On September 25, 2019, the Parties met and conferred and agreed that
2    the FAC would be the operative complaint. On September 30, 2019, the Parties
3    filed a Stipulation in Orange County Superior Court deeming the FAC the
4    operative Complaint. Attached hereto as Exhibit D is a true and correct copy of
5    the Parties’ Stipulation filed on September 30, 2019.
6            6.    On September 12, 2019, Defendants received a copy of the sales
7    contract of the Subject Vehicle from Plaintiffs’ Counsel and learned of the
8    purchase price and that this case was removable to federal court.            Because
9    Plaintiffs purchased the Subject Vehicle from a dealer in Jacksonville, Florida,
10   Defendants did not have the sales contract in their possession prior to receiving it
11   from Plaintiffs’ Counsel. Attached hereto as Exhibit E is a true and correct copy of
12   the sales contract for the Subject Vehicle. Attached hereto as Exhibit F is a true
13   and correct copy of the email from Karen Wallace of Strategic Legal Practices,
14   Plaintiffs’ Counsel in this matter, forwarding the sales contract for the Subject
15   Vehicle.
16           I declare under penalty of perjury under the laws of the United States of
17   America that the foregoing is true and correct.
18           Executed this 4th day of October 2019 at Torrance, California.
19
20                                                        /s/Michael Chung
21                                                       Michael Chung, Declarant
22
23
24
25
26
27
28



     21407441v1                               10                       Case No. 2:19-cv-08574
        Case 2:19-cv-08574 Document 1 Filed 10/04/19 Page 11 of 12 Page ID #:11



1                                  PROOF OF SERVICE
                                    F.R.C.P Rule 5(b)(2)
2
3    STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

4    I am employed in the County of Los Angeles, State of California. I am over the age
     of 18 and not a party to the within action; my business address is 970 West 190th
5    Street, Suite 700, Torrance, California 90502.

6    On October 4 2019 I served the foregoing document described as NOTICE OF
     REMOVAL TO THE UNITED STATES DISTRICT COURT FOR THE
7    CENTRAL DISTRICT OF CALIFORNIA UNDER 28 U.S.C. § 1441
     (FEDERAL QUESTION JURISDICTION); DECLARATION OF MICHAEL
8    CHUNG; EXHIBITS "A"- "F" on all interested parties in this action by enclosing
     a true copy in an envelope addressed as follows:
9
                              SEE ATTACHED SERVICE LIST
10
11          BY MAIL (F.R.C.P. Rule 5(b)(2)): I served the documents by placing the
     envelope for collection and mailing following our ordinary business practices. I am
12   readily familiar with the firm's business practice for collecting and processing
     documents for mailing. On the same day the document is placed for collection and
13   mailing, it is deposited in the ordinary course of business with the United States
     Postal Service in a sealed envelope with postage fully prepaid. I am aware that on
14   motion of the party served, service is presumed invalid if the postal cancellation date
     or postage date is more than 1 day after the date of deposit for mailing in affidavit.
15
            BY OVERNIGHT DELIVERY (F.R.C.P. Rule 5(b)(2)): I sealed such
16   documents in separate envelopes to each addressee and deposited each for collection
     by mailing via overnight mail/next day delivery in a box or other facility regularly
17   maintained by the U.S. Postal Service or an Express Service carrier, or delivered to
     an authorized carrier or driver authorized by the U.S. Postal Service or an Express
18   service carrier to receive documents, with delivery fees paid or provided.
19   Executed on October 4, 2019, at Torrance, California.
20          (Federal) I declare that I am employed in the office of a member of the bar of
     this court at whose direction this service was made.
21
22                                                 _______________________________
                                                   Carsi Beechler
23
24
25
26
27
28



     21407441v1                                                         Case No.: 2:19-cv-07570
        Case 2:19-cv-08574 Document 1 Filed 10/04/19 Page 12 of 12 Page ID #:12



1                            SERVICE/MAILING LIST
2
         Connie Yvonne Upham and Tory Halston Upham v. FCA US LLC, et al.
3         Orange County Superior Court Case No: 30-2019-01075429-CU-BC-CJC
4
5    Tionna Dolin, Esq.                        ATTORNEYS FOR PLAINTIFFS
     STRATEGIC LEGAL PRACTICES, APC
6
     1840 Century Park East, Suite 430         Tel:     310/ 929-4900
7    Los Angeles, CA 90067                     Fax:     310/ 943-3838
                                               Email:   tdolin@slpattorney.com
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     21407441v1                                                 Case No.: 2:19-cv-07570
